DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 13-20 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 9-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al. (US 20180260696) (“Suda”) in view of Seo et al., “A 45 nm CMOS Neuromorphic Chip with a Scalable Architecture for Learning in Networks of Spiking Neurons,” in IEEE Custom Integrated Circuits Conf. 1-4 (2011) (“Seo”) and further in view of Chen et al. (EP 3343459) (“Chen”).
Regarding claim 1, Suda discloses “[a]n apparatus, comprising: 
a first memory array (CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53); and …
a … [semiconductor] coupled to the … memory array and located under the … memory array (spiking neural network comprises a first neuron and a second neuron connected by a synapse; each neuron is configured to receive inputs, accumulate the received inputs, and output a spike when the accumulated inputs reach or exceed a threshold value of the neuron – Suda, paragraph 86; CES element may be comprise a metal/correlated electron material (CEM)/metal stack formed on a semiconductor, wherein the metal may be a doped semiconductor – id. at paragraph 53 [i.e., the CES element/memory array is on top of the semiconductor and the CEM portion may also be formed on top of a semiconductor]; see also Fig. 6), wherein the … [system] is configured to: 
receive an input to increase a weight stored in a memory cell of the ... memory array (each CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53; synapse may comprise input nodes for receiving current signals from the spiking neural network – id. at paragraph 14; accumulator circuit sums the signals [i.e., increases the weights] received by the input node – id. at paragraph 12); 
collect the weight from the memory cell of the … memory array (each CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53; synapse may comprise input nodes for receiving current signals from the spiking neural network [i.e., the synapse collects the input/weight from the memory array of the CES element of the neuron] – id. at paragraph 14) …; 
accumulate the weight with an increase based on the input (spiking neuron may comprise an accumulator circuit for summing current signals [weights] received by the spiking neuron to provide an accumulated current signal – Suda, paragraph 6); 
compare the accumulated weight to the threshold weight (spiking neuron may comprise a comparator circuit for comparing the accumulated current signal with the threshold current value stored by the CES element – Suda, paragraph 7); and 
provide an output in response to the accumulated weight being greater than the threshold weight (CES element outputs a spike signal if the accumulated current signal is greater than or equal to the threshold current value – Suda, paragraph 7).” 
Suda appears not to disclose explicitly the further limitations of the claim.  However, Seo discloses “a first memory array (transposable SRAM cell stores synapse weights of a spiking neural network, which enables single-cycle write and read access in both row and column directions significantly to enhance on-chip learning performance – Seo, sec. II(B), first paragraph; see also Figs. 1-2 (showing the 256 x 256 synapse array));
a first complementary metal-oxide-semiconductor (CMOS) coupled to the first memory array and located under the first memory array1 (Seo Fig. 3 shows that each neuron of the network of spiking neurons is instantiated as a CMOS; Figs. 1-2 show that the axons and dendrites of the 256 neurons are connected to the synapse array; note also that the neurons in Figure 1 are depicted as being located under the synapse array and that the dendrites of the neurons in Figure 2 are also depicted as being located under the memory array);
a second memory array (transposable SRAM cell stores synapse weights of a spiking neural network, which enables single-cycle write and read access in both row and column directions significantly to enhance on-chip learning performance – Seo, sec. II(B), first paragraph; see also Figs. 1-2 (showing the 256 x 256 synapse array; note that each row or column of the array can be regarded as a separate array, such that the axon of neuron 1 is connected to the first row array, the axon of neuron 2 is connected to the second row array, etc.)); and
a second CMOS coupled to the second memory array and located under the second memory array (Seo Fig. 3 shows that each neuron of the network of spiking neurons is instantiated as a CMOS; Figs. 1-2 show that the axons and dendrites of the 256 neurons are connected to the synapse array [note that each row or column of the array can be regarded as a separate array, such that the axon of neuron 1 is connected to the first row array, the axon of neuron 2 is connected to the second row array, etc.]; note also that the neurons in Figure 1 are depicted as being located under the synapse array and that the dendrites of the neurons in Figure 2 are also depicted as being located under the memory array)….”
Seo and the instant application both relate to CMOS-based physical implementations of spiking neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda with such that there are multiple CMOS neurons coupled to multiple memory arrays, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enhance the performance of the system by expanding the memory capacity of the system while allowing for single-cycle communication among the arrays.  See Seo, sec. II(B), first paragraph.
Neither Suda nor Seo appears to disclose explicitly the further limitations of the claim.  However, Chen discloses “collect[ing] the weight … in response to a particular period of time passing since previously collecting the weight, wherein the particular period of time is set based on an average time it takes the weight to reach a threshold weight (after the membrane potential for a neural unit is updated, a determination may be made as to how many time-steps in the future the neural unit is to spike in the absence of any input spikes [receiving a spike = collecting a weight]; with a constant bias B, the number of time-steps until the membrane potential crosses a threshold θ may be determined as                         
                            
                                
                                    t
                                
                                
                                    n
                                    e
                                    x
                                    t
                                
                            
                            =
                            (
                            θ
                            -
                            u
                            )
                            /
                            B
                        
                    , where tnext equals the number of time-steps until the membrane potential crosses the threshold, u equals the membrane potential that was calculated for the current time-step, and B equals the bias term [since the bias term B determines the constant, or average, time it takes to cross the threshold, the period to next spike tnext is ultimately determined based on the average time between spikes θ/B] – Chen, paragraph 49)….”
Chen and the instant application both relate to event-driven neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Seo to collect a spike periodically based on an average time to reach a threshold, as disclosed by Chen, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the receiving neurons are updated with regularity, increasing predictability.  See Chen, paragraph 42.
 
Regarding claim 2, Suda, as modified by Chen and Seo, discloses that “the first memory array is coupled to the second memory array (see Seo Fig. 2 and note that each row of the synapse array is connected to the row immediately below it via the dendrites of the neurons).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Chen to couple the memory arrays to each other, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enhance the performance of the system by expanding the memory capacity of the system while allowing for single-cycle communication among the arrays.  See Seo, sec. II(B), first paragraph.

Regarding claim 3, Suda discloses that “the second [neuron] is further configured to provide an output to a controller external to the second memory array and the second [neuron] (at least one control circuit is located within the hardware-based spiking neural network and used to control one or more spiking neuron circuits; the control circuit may be located external to the neuron circuit – Suda, paragraph 114; magnitude of the output spike may be controlled by the control circuit [suggesting that the output spike is provided thereto for purposes of determining its magnitude] – id. at paragraph 118; see also Fig. 13).”  
Seo discloses that the second neuron is a CMOS (Seo Fig. 3 depicts a digital CMOS neuron).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda/Chen to make each neuron a CMOS, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Seo, abstract (suggesting that future scalable systems built from the foundation disclosed therein will open up possibilities for ultra-low power brain-like cognitive computers).

Regarding claim 4, Suda, as modified by Chen and Seo, discloses that “the second CMOS is further configured to provide the output to the controller via the first memory array (Seo Fig. 2 shows that the dendrite of the second neuron [second CMOS] is connected, inter alia, to the first row of the synapse array; management of simultaneous events is controlled by a finite state machine and priority encoder [controller] – id. at sec. II(D); see also Fig. 1 (showing that the synapse array, and by extension its first row, is in bidirectional communication with the priority encoder – i.e., the array provides its output to the priority encoder)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Suda for the second CMOS to provide an output to a controller via a first memory array, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would provide, to the controller, information necessary for the controller to maintain a proper order of operations and ensure that all events are handled.  See Seo, sec. II(D).

Regarding claim 6, Suda discloses that “the second [neuron] is further configured to store the accumulated weight in the second memory array in response to the accumulated weight being less than the threshold (if the summed current is less than the threshold value, the spiking neuron does not output a spike and awaits further input signals; the summed current is stored to be added to the next input signal – Suda, paragraph 108; CES element may be provided as a memory cell in a cross-point memory array – id. at paragraph 53).”
Seo discloses that each neuron, including a second neuron, may be a CMOS (Seo Fig. 3 depicts a digital CMOS neuron).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda/Chen to make each neuron a CMOS, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Seo, abstract (suggesting that future scalable systems built from the foundation disclosed therein will open up possibilities for ultra-low power brain-like cognitive computers).

Regarding claim 7, Suda discloses “[a] method comprising: 
receiving an input, via a first [neuron coupled to] a first memory array, to increase a weight stored in a memory cell of the first memory array (each CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53; synapse may comprise input nodes for receiving current signals from the spiking neural network – id. at paragraph 14; accumulator circuit sums the signals [i.e., increases the weights] received by the input node – id. at paragraph 12; see also Fig. 6 (showing that the CES element 608 of neuron 602 is coupled to synapse 604, which comprises part of the neuron));  
collecting, via the first [neuron], the weight (each CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53; synapse may comprise input nodes for receiving current signals from the spiking neural network [i.e., the synapse collects the input/weight from the memory array of the CES element of the neuron] – id. at paragraph 14);
accumulating the weight with an increase based on the input (spiking neuron may comprise an accumulator circuit for summing current signals received by the spiking neuron to provide an accumulated current signal – Suda, paragraph 6);
comparing the accumulated weight to a threshold weight (spiking neuron may comprise a comparator circuit for comparing an accumulated current signal with a threshold current value stored by a CES element – Suda, paragraph 7); and 
providing an output to a controller coupled with the first memory array … in response to the accumulated weight being greater than the threshold weight (spiking neuron may comprise a comparator circuit for outputting a spike signal if the accumulated current signal is greater than or equal to a threshold current value – Suda, paragraph 7; magnitude of the output spike may be controlled by a control circuit [controller] – id. at paragraph 118 [suggesting that the output is provided to the control circuit]; CES element may be provided as a memory cell in a cross-point memory array – id. at paragraph 53; see also Fig. 13 (showing that the control circuit 1308 is coupled to the CES element 1304)).”  
Seo discloses “a first complementary metal-oxide semiconductor (CMOS) located below a first memory array (Seo Fig. 3 shows that each neuron of the network of spiking neurons is instantiated as a CMOS; Figs. 1-2 show that the axons and dendrites of the 256 neurons are connected to the synapse array [note that each row or column of the array can be regarded as a separate array, such that the axon of neuron 1 is connected to the first row array, the axon of neuron 2 is connected to the second row array, etc.]; note also that the neurons in Figure 1 are depicted as being located under the synapse array and that the dendrites of the neurons in Figure 2 are also depicted as being located under the memory array)….”
Seo further discloses “providing an output … via a second memory array located above a second CMOS (generated spikes of a spiking neural network can represent output activity – Seo, last paragraph before sec. II(B); see also Fig. 1 (showing a synapse array located above a set of neurons), Fig. 2 (showing the synapse array connected to the dendrites of the neurons and located above them; note that each row or column of the synapse array can be regarded as a separate array); Fig. 3 (showing that the neurons are implemented as CMOS))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda to provide the output via a second memory array located above a second CMOS, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enhance the performance of the system by expanding the memory capacity of the system while allowing for single-cycle communication among the arrays.  See Seo, sec. II(B), first paragraph.
Neither Suda nor Seo appears to disclose explicitly the further limitations of the claim.  However, Chen discloses “collecting … the weight in response to a particular period of time passing since previously collecting the weight, wherein the particular period of time is set based on an average time it takes the weight to reach a threshold weight (after the membrane potential for a neural unit is updated, a determination may be made as to how many time-steps in the future the neural unit is to spike in the absence of any input spikes [receiving a spike = collecting a weight]; with a constant bias B, the number of time-steps until the membrane potential crosses a threshold θ may be determined as                         
                            
                                
                                    t
                                
                                
                                    n
                                    e
                                    x
                                    t
                                
                            
                            =
                            (
                            θ
                            -
                            u
                            )
                            /
                            B
                        
                    , where tnext equals the number of time-steps until the membrane potential crosses the threshold, u equals the membrane potential that was calculated for the current time-step, and B equals the bias term [since the bias term B determines the constant, or average, time it takes to cross the threshold, the period to next spike tnext is ultimately determined based on the average time between spikes θ/B] – Chen, paragraph 49)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Seo to collect a spike periodically based on an average time to reach a threshold, as disclosed by Chen, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the receiving neurons are updated with regularity, increasing predictability.  See Chen, paragraph 42.

Regarding claim 9, Suda discloses “erasing the weight stored in the memory cell in response to the first [neuron] receiving an erase command from the controller (control circuit is used to program the CES element into its default impedance state and to reset [erase] the CES element into the default impedance state each time the spiking neuron circuit outputs a spike – Suda, paragraph 114; a spike is outputted if the accumulated current signals is greater than or equal to the threshold current value – id. at paragraph 7).”  
Seo discloses that each neuron, including a first and second neuron, may be a CMOS (Seo Fig. 3 depicts a digital CMOS neuron).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda/Chen to make each neuron a CMOS, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Seo, abstract (suggesting that future scalable systems built from the foundation disclosed therein will open up possibilities for ultra-low power brain-like cognitive computers).

Regarding claim 10, Suda, as modified by Chen, discloses “sending the result of the comparison to the controller via the … memory array (magnitude of the output spike may be controlled by a control circuit [controller] – Suda, paragraph 118 [suggesting that the output is provided to the control circuit]; comparator circuit of spiking neuron outputs the spike signal if the accumulated current signal is greater than or equal to the threshold current value [so the spike signal is the result of a comparison] – id. at paragraph 7).” 
Seo discloses a “second memory array (Seo Fig. 2 shows a 256 x 256 synapse array (i.e., one with 256 rows, each of which can be regarded as a separate array)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Chen to provide multiple memory arrays, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enhance the performance of the system by expanding the memory capacity of the system while allowing for single-cycle communication among the arrays.  See Seo, sec. II(B), first paragraph.

Regarding claim 14, Suda discloses “[a] system, comprising: 
a controller (Suda Fig. 13 shows a control circuit 1308); and 
a neural network coupled to the controller (techniques provide a neuron circuit for use in a hardware-based spiking neural network – Suda, paragraph 4; see also Fig. 13 (showing that the control circuit 1308 is coupled to the spiking neural circuitry comprising capacitor 1302 and CES element 1304)), wherein the neural network includes: …
a second memory array (CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53); and 
a second [semiconductor] … coupled to the second memory array …, wherein the second [semiconductor] is configured to (CES element may comprise a metal/CEM/metal stack formed on a semiconductor, wherein the term “metal” also encompasses semiconductors – Suda, paragraph 53; each neuron is configured to receive inputs, accumulate the received inputs, and output a spike when the accumulated inputs reach or exceed a threshold value of the neuron – Suda, paragraph 86; see also Fig. 6):
receive an input to increase a weight stored in a plurality of memory cells of the second memory array (each CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53; synapse may comprise input nodes for receiving current signals from the spiking neural network – id. at paragraph 14; accumulator circuit for summing the signals [i.e., increasing the weights] received by the input node – id. at paragraph 12); 
collect the weight from the plurality of memory cells of the memory array (each CES element may be provided as a memory cell in a cross-point memory array – Suda, paragraph 53; synapse may comprise input nodes for receiving current signals from the spiking neural network [i.e., the synapse collects the input/weight from the memory array of the CES element of the neuron] – id. at paragraph 14); 
accumulate the weight with the increase based on the input (spiking neuron may comprise an accumulator circuit for summing current signals [weights] received by the spiking neuron to provide an accumulated current signal – Suda, paragraph 6); 
compare the accumulated weight to a threshold weight (spiking neuron may comprise a comparator circuit for comparing the accumulated current signal with the threshold current value stored by the CES element – Suda, paragraph 7); and 
provide an output to the controller in response to the accumulated weight being greater than the threshold weight (CES element outputs a spike signal if the accumulated current signal is greater than or equal to the threshold current value – Suda, paragraph 7).”  
Suda appears not to disclose explicitly the further limitations of the claim.  However, Seo discloses “a first memory array (transposable SRAM cell stores synapse weights of a spiking neural network, which enables single-cycle write and read access in both row and column directions significantly to enhance on-chip learning performance – Seo, sec. II(B), first paragraph; see also Figs. 1-2 (showing the 256 x 256 synapse array));
a first complementary metal-oxide-semiconductor (CMOS) coupled to the first memory array and located under the first memory array (Seo Fig. 3 shows that each neuron of the network of spiking neurons is instantiated as a CMOS; Figs. 1-2 show that the axons and dendrites of the 256 neurons are connected to the synapse array; note also that the neurons in Figure 1 are depicted as being located under the synapse array and that the dendrites of the neurons in Figure 2 are also depicted as being located under the memory array);
a second memory array (transposable SRAM cell stores synapse weights of a spiking neural network, which enables single-cycle write and read access in both row and column directions significantly to enhance on-chip learning performance – Seo, sec. II(B), first paragraph; see also Figs. 1-2 (showing the 256 x 256 synapse array; note that each row or column of the array can be regarded as a separate array, such that the axon of neuron 1 is connected to the first row array, the axon of neuron 2 is connected to the second row array, etc.)); and
a second CMOS coupled to the second memory array and located under the second memory array (Seo Fig. 3 shows that each neuron of the network of spiking neurons is instantiated as a CMOS; Figs. 1-2 show that the axons and dendrites of the 256 neurons are connected to the synapse array [note that each row or column of the array can be regarded as a separate array, such that the axon of neuron 1 is connected to the first row array, the axon of neuron 2 is connected to the second row array, etc.]; note also that the neurons in Figure 1 are depicted as being located under the synapse array and that the dendrites of the neurons in Figure 2 are also depicted as being located under the memory array)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda such that there are multiple CMOS neurons coupled to multiple memory arrays, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would enhance the performance of the system by expanding the memory capacity of the system while allowing for single-cycle communication among the arrays.  See Seo, sec. II(B), first paragraph.
Neither Suda nor Seo appears to disclose the further limitations of the claim.  However, Chen discloses “collect[ing] the weight … in response to a particular period of time passing since previously collecting the weight, wherein the particular period of time is set based on an average time it takes the weight to reach a threshold weight (after the membrane potential for a neural unit is updated, a determination may be made as to how many time-steps in the future the neural unit is to spike in the absence of any input spikes [receiving a spike = collecting a weight]; with a constant bias B, the number of time-steps until the membrane potential crosses a threshold θ may be determined as                         
                            
                                
                                    t
                                
                                
                                    n
                                    e
                                    x
                                    t
                                
                            
                            =
                            (
                            θ
                            -
                            u
                            )
                            /
                            B
                        
                    , where tnext equals the number of time-steps until the membrane potential crosses the threshold, u equals the membrane potential that was calculated for the current time-step, and B equals the bias term [since the bias term B determines the constant, or average, time it takes to cross the threshold, the period to next spike tnext is ultimately determined based on the average time between spikes θ/B] – Chen, paragraph 49)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Seo to collect a spike periodically based on an average time to reach a threshold, as disclosed by Chen, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the receiving neurons are updated with regularity, increasing predictability.  See Chen, paragraph 42.

Regarding claim 15, Suda, as modified by Chen/Seo, discloses that “[a] controller is configured to send a refresh command to the second [neuron] in response to the weight from the plurality of memory cells being less than the threshold weight (as a spiking neuron has a binary output, if the integrated current [weight] is less than the threshold current, the comparator [which functions as a controller insofar as it controls the output of the neuron] may output a signal indicating a zero (0) [the zero output functions as a refresh command because it is effectively an instruction to await the receipt of updated signals] – Suda, paragraph 97; see also Fig. 12 (showing that if the accumulated current is less than the threshold current, the system awaits the receipt of further synaptic currents)).”

Regarding claim 16, Suda, as modified by Chen/Seo, discloses that “the controller is configured to send an erase command to the [neuron] in response to the weight from the plurality of memory cells being greater than the threshold weight (control circuit is used to program the CES element into its default impedance state and to reset [erase] the CES element into the default impedance state each time the spiking neuron circuit outputs a spike – Suda, paragraph 114; a spike is outputted if the accumulated current signals is greater than or equal to the threshold current value – id. at paragraph 7).”  
Seo discloses that the neuron comprises a first and a “second CMOS (Seo Fig. 3 depicts a digital CMOS neuron)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda/Chen to make each neuron a CMOS, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Seo, abstract (suggesting that future scalable systems built from the foundation disclosed therein will open up possibilities for ultra-low power brain-like cognitive computers).

Regarding claim 17, Suda, as modified by Chen, discloses that “[a] controller is configured to send a refresh command to the [neuron] in response to the weight from the plurality of memory cells being equal to the threshold weight (as a spiking neuron has a binary output, if the integrated current [weight] is greater than or equal to the threshold current, the comparator [which functions as a controller insofar as it controls the output of the neuron] may output a signal indicating a one (1), which corresponds to a spike – Suda, paragraph 97; if the comparator outputs a spike, the first CES element is reset, and the first CES element can be used to accumulate/integrate incoming current again – id. at paragraph 98 [thus, the one output functions as a refresh command because it triggers an instruction to reset the current to the baseline]; see also Fig. 12 (showing that if the accumulated current is equal to the threshold current, the CES element is reset and the neuron awaits the receipt of further synaptic currents)).”
Seo discloses that the neuron comprises a first and a “second CMOS (Seo Fig. 3 depicts a digital CMOS neuron)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda/Chen to make each neuron a CMOS, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Seo, abstract (suggesting that future scalable systems built from the foundation disclosed therein will open up possibilities for ultra-low power brain-like cognitive computers).

Regarding claim 18, Suda, as modified by Chen/Seo, discloses that “the controller is configured to send an erase command to the [neuron] in response to the weight from the plurality of memory cells being equal to the threshold weight (control circuit is used to program the CES element into its default impedance state and to reset [erase] the CES element into the default impedance state each time the spiking neuron circuit outputs a spike– Suda, paragraph 114; a spike is outputted if the accumulated current signals is greater than or equal to the threshold current value – id. at paragraph 7).”  
Seo discloses that the neuron comprises a first and a “second CMOS (Seo Fig. 3 depicts a digital CMOS neuron)….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda/Chen to make each neuron a CMOS, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Seo, abstract (suggesting that future scalable systems built from the foundation disclosed therein will open up possibilities for ultra-low power brain-like cognitive computers).

Claims 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suda in view of Chen and Seo and further in view of Akin et al. (US 20190042920) (“Akin”).
Regarding claim 5, Suda discloses that “the second memory array is formed on the second [semiconductor] (CES element is provided as a memory cell in a cross-point memory array whereby the CES element is formed on a semiconductor – Suda, paragraph 53); and …Client No. 2018-1435.00/US20 
BC&H Docket No. 1014.0050001the [neuron] is further configured to collect the weight from a plurality of memory cells of the second memory array (CES element is provided as a memory cell in a cross-point memory array – Suda, paragraph 53; capacitor C performs a function of accumulating current [weight] flowing into the neuron as a voltage [i.e., it collects the current from a plurality of other CES elements] – id. at paragraph 74)….”  
Seo discloses that each spiking neuron is a CMOS (Seo Fig. 3 depicts a digital CMOS neuron).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda/Chen to make each neuron a CMOS, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Seo, abstract (suggesting that future scalable systems built from the foundation disclosed therein will open up possibilities for ultra-low power brain-like cognitive computers).
Neither Suda, Seo, nor Chen appears to disclose explicitly the further limitations of the claim.  However, Akin discloses that “the [neuron] is further configured to collect the weight … via a multiplexor (in a neural core of a spiking neural network, a signal is provided at an input to a synapse; the signal may be modified; for instance, the combination of neuron membrane potentials may be multiplexed [collected, via a multiplexor] with a weighted spike [weight] and compared to a neuron’s potential to produce an output spike – Akin, paragraph 38; see also Fig. 2).”
Akin and the instant application both relate to spiking neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda, Seo, and Chen to collect the weights via a multiplexor, as disclosed by Akin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would help the system to produce an output spike by preparing the weight for comparison with the output threshold.  See Akin, paragraph 38.

Regarding claim 11, Suda, as modified by Seo and Chen, discloses that each neuron, including a second neuron, may be a CMOS (Seo Fig. 3 depicts a digital CMOS neuron).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda/Chen to make each neuron a CMOS, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Seo, abstract (suggesting that future scalable systems built from the foundation disclosed therein will open up possibilities for ultra-low power brain-like cognitive computers).
Neither Suda, Seo, nor Chen appears to disclose explicitly the further limitations of the claim.  However, Akin discloses “collecting, via a multiplexor of the first [neuron], the weight in response to the first [neuron] receiving a command from the controller (in a neural core of a spiking neural network, a signal [command, sent by another neuron which acts as a controller] is provided at an input to a synapse; the signal may be modified; for instance, the combination of neuron membrane potentials may be multiplexed with a weighted spike [weight] and compared to a neuron’s potential to produce an output spike – Akin, paragraph 38; see also Fig. 2).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda, Seo, and Chen to collect the weight with a multiplexor in response to receiving a command, as disclosed by Akin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would help the system to produce an output spike by preparing the weight for comparison with the output threshold.  See Akin, paragraph 38.

Regarding claim 13, Suda, as modified by Seo and Chen, discloses that each neuron, including a first and second neuron, may be a CMOS (Seo Fig. 3 depicts a digital CMOS neuron).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda/Chen to make each neuron a CMOS, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Seo, abstract (suggesting that future scalable systems built from the foundation disclosed therein will open up possibilities for ultra-low power brain-like cognitive computers).
Akin, discloses “collecting via a multiplexor of the first [neuron], the weight (in a neural core of a spiking neural network, a signal is provided at an input to a synapse; the signal may be modified; for instance, the combination of neuron membrane potentials may be multiplexed with a weighted spike [weight] and compared to a neuron’s potential to produce an output spike – Akin, paragraph 38; see also Fig. 2) in response to a particular number of signals being applied to the memory cell (in an external memory, each neuron has a list of pairs specifying its synapses; the list is organized in the memory by time step; for example, during each given time step, all of the synapses of a presynaptic neuron that will arrive during that time step are fetched from the external memory – Akin, paragraph 51 [i.e., the weight is collected at the neuron’s multiplexor in response to a number of signals adequate to receive a spike from a presynaptic neuron having been fetched from memory]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda, Seo and Chen to collect the weight with a multiplexor, as disclosed by Akin, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would help the system to produce an output spike by preparing the weight for comparison with the output threshold.  See Akin, paragraph 38.

Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suda in view of Seo and Chen and further in view of Wu et al. (US 20180082176) (“Wu”).
Regarding claim 8, Suda, as modified by Seo and Chen, discloses that each neuron, including a second neuron, may be a CMOS (Seo Fig. 3 depicts a digital CMOS neuron).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suda/Chen to make each neuron a CMOS, as disclosed by Seo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would decrease power consumption by harnessing the low-power-consumption property of CMOS devices.  See Seo, abstract (suggesting that future scalable systems built from the foundation disclosed therein will open up possibilities for ultra-low power brain-like cognitive computers).
Wu discloses “refreshing the weight stored in the memory cell in response to the first [neuron] receiving a refresh command from the controller (SNN program [controller] uses a time difference to calculate an adjusted weight for the synapse and updates [refreshes] the synaptic weight for a determined firing neuron and a connected neuron – Wu, paragraph 36; paragraph 37 indicates that the spike history array on which the synaptic weights are stored comprises memory cells).”  
Wu and the instant application both all relate to spiking neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda, Seo, and Chen to refresh the weight in response to receiving a refresh command, as disclosed by Wu, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist the system with learning by ensuring that all of the weights used are continually up to date.  See Wu, paragraph 36.

Regarding claim 19, neither Chen, Seo, nor Suda appears to disclose explicitly the further limitations of the claim.  However, Wu discloses that “the neural network is dynamic random access memory (DRAM) (memory 104 containing a spiking neural network program may be a DRAM – Wu, paragraph 18 and Fig. 1).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Chen to make the neural network a DRAM, as disclosed by Wu, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would make the system cheaper and more dense than would be the case if other types of memory were used.  See Wu, paragraph 18.

Regarding claim 20, Suda, as modified by Chen, Seo, and Wu, discloses that “the plurality of memory cells are a word of memory cells (memory device may include, for each of the rows of a spike history array, a word line through cells of the memory device [suggesting that the memory cells comprise a word] – Wu, paragraph 60).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Suda and Chen to make the memory cells a word of memory cells, as disclosed by Wu, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would standardize the units of data that are processed, thereby enhancing predictability.  See Wu, paragraph 60.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant’s argument that none of the previously cited art discloses collecting a weight in response to a particular period of time passing since previously collecting the weight, wherein the particular period of time is set based on an average time it takes the weight to reach a threshold weight, Applicant’s Remarks dated June 14, 2022 (“Remarks”) 7-11, is rendered moot by the use of Chen to teach this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN C VAUGHN/             Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “located under” language is in the eye of the beholder.  Even assuming arguendo that Figures 1-2 are not intended to be diagrams of the exact physical layout of the constituent parts, given that the CMOS is coupled to the array, there clearly exists an orientation of the system in which the CMOS neurons are located under the array.  Neither Applicant’s specification nor Seo suggests that the operability of the system is meaningfully affected by the physical orientation of the apparatus in space.  Therefore, the “located under” language will be construed to mean that the array is coupled to the CMOS in such a way that there exists an orientation of the coupled system in which the CMOS is under the array.